DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, and the species of claim 13, in the reply filed on July 26, 2021, is acknowledged.  Claims 20 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and a nonelected species respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.  Claims 1-11 and 13-19 are therefore currently pending and considered in this office action.
Claim Objections
The claims are not properly arranged.  A claim that depends from a dependent claim should not be separated therefrom by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
Dependent claims 14-19 depend from dependent claim 10 but are separated therefrom by claims 11 and 13.  Claims 11 and 13 do not depend from claim 10.  In MPEP § 608.01(n)(IV).  This objection was made because often errors in claim order are inadvertent and result in unintended dependent claim relationships.  The claims will be renumbered in the event this application is eventually allowed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed “price range modification mechanism,” “temperature modification mechanism,” and “solar modification mechanism,” are not identified in the specification.  No “modification mechanisms” are identified in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5-7 recite a method including a “price range modification mechanism,” “temperature modification mechanism,” and “solar modification mechanism.”  The disclosure does not describe any of these modification mechanisms.  The specification discusses enabling a user to modify the various parameters manually or automatically, but does not disclose how these various modifications are accomplished.  The specification lacks any disclosure as to how it is done, what the algorithm is, or any code for a processor or how it is written.  While the specification may reference what might be considered a computer program written in any form of code, elements that are essentially a "black box" are not sufficient. There must be some explanation of what the code is or how one would infringe upon the process by utilizing a “price range modification mechanism,” “temperature modification mechanism,” and “solar modification mechanism.”
Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. (See MPEP 2163: 11(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  Moreover, a specification that does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)). Lastly, the specification lacks adequate description of a "representative number of species" that may satisfy the written description requirement (see MPEP 2163: 11(3)(a)(ii)).
It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure or algorithm identifying or comprising the “price range modification mechanism,” “temperature modification mechanism,” and “solar modification mechanism,” raises questions as to whether applicant truly had possession of this feature at the time of filing, and results in a person of ordinary skill in the art being unable to recognize the claimed invention as that described in the specification or as being the subject matter applicant actually possessed at the time of the invention. Pfaff v. Wells Elec., Inc., 55 U.S. at 66, 119 S.Ct. at 311, 48 USPQ2d at 1646 ("The word ‘invention’ must refer to a concept that is complete, rather than merely one that is ‘substantially complete.’”); See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure."); MPEP 2163 (3).
“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.I(A)).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “enabling a user to dynamically modify parameters that define the limits of the price ranges through a price range modification mechanism,” and “enabling the user to dynamically modify environmental parameters comprising a 
The boundaries of these claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

In claim 14 the term "apparent" is a relative term which renders the claim indefinite.  The term "apparent" is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-11 and 13-19 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
inter alia,
“(a) displaying a symbol that is proportional in size to a number of search results in a aggregated georeferenced search result set, the symbol superimposed on a map in a position that geographically corresponds to a position attribute of the aggregated georeferenced search result set, the symbol comprising at least two areas that are essentially proportional in size to the number of results that have a price attribute value within price ranges that correspond to said at least two areas; (b) enabling a user to dynamically modify parameters that define the limits of the price ranges through a price range modification mechanism; (c) updating the at least two areas as the user manipulates said price range modification mechanism; (d) enabling the user to dynamically modify environmental parameters comprising a temperature modification mechanism and a solar modification mechanism; and (e) updating the number of search results as the user manipulates the environmental parameters.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  There are no additional elements in the specification.
The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally suggesting a potential link of the use of the judicial exception to a technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally suggesting a potential link of the use of the judicial exception to a technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. MPEP 2106.05(f).  In any event, simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements fail to present a technical solution to a technical problem created by the use of any technology.  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in detail while only implying or tangentially suggesting preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of the existence of computers to suggest their use as a possible tool for implementing the described business plan, rather than solving a problem created by computers.  An equivalent business plan could clearly be implemented without a computer, and the present method could be implemented as claimed without a computer.  In any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-11 and 13-19 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Claims 1-11 and 13-19 are rejected as ineligible for patenting under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (Pub. No. US 2008/0229225 A1) in view of Suzuki et al. (Pub. No. US 2003/0101074 A1).
	Kaye’225 teaches a method of displaying search results in a georeferenced search result set, and further discloses, with regard to:
Claim 1. A method, comprising steps: 
●	(a) displaying a symbol that is proportional in size to a number of search results in a aggregated georeferenced search result set, the symbol superimposed on a map in a position that geographically corresponds to a position attribute of the aggregated georeferenced search result set, the symbol comprising at least two areas that are essentially proportional in size to the number of results that have a price attribute value within price ranges that correspond to said at least two areas (claim 1; see at least Kaye’225 claim 1);	●	(b) enabling a user to dynamically modify parameters that define the limits of the price ranges through a price range modification mechanism (claim 1; see at least Kaye’225 claim 1);	●	(c) updating the at least two areas as the user manipulates said price range modification mechanism (claim 1; see at least Kaye’225 claim 1).
		Kaye’225 teaches the above as noted and teaches, a) enabling a user to dynamically modify parameters, b) the parameters defining limits of ranges, c) updating the at least two areas, and d) updating the areas as the user manipulates the ranges, but does not explicitly disclose parameters comprising environmental parameters comprising temperature and solar.  Suzuki also teaches a method of displaying search results in a georeferenced search result set, and further discloses a) enabling a user to dynamically modify parameters, b) the parameters defining limits of ranges, c) updating the georeferenced display areas, and d) displaying the results, and Suzuki also teaches parameters comprising environmental parameters comprising temperature and solar, because Suzuki describes parameters comprising climate, which includes environmental parameters such as temperature and solar.  Kaye’225 in view of Suzuki therefore discloses:
	●	(d) enabling the user to dynamically modify environmental parameters comprising a temperature modification mechanism and a solar modification mechanism (claim 1; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9); and	●	(e) updating the number of search results as the user manipulates the environmental parameters (claim 1; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9).Claim 2. The method of claim 1, wherein the user can select the symbol to obtain details of the number of search results that are members of the aggregated georeferenced search result set (claim 2; see at least Kaye’225 claim 2).Claim 3. The method of claim 1, wherein the at least two areas are two areas (claim 3; see at least Kaye’225 claim 3).Claim 4. The method of claim 3, wherein the limits of said price ranges share a common value between the two price ranges corresponding to the two areas (claim 4; see at least Kaye’225 claim 4).Claim 5. The method of claim 4, wherein the price range modification mechanism modifies the common value (claim 5; see at least Kaye’225 claim 5).Claim 6. The method of claim 1, wherein the price range modification mechanism comprises a price range continuum (claim 6; see at least Kaye’225 claim 6).Claim 7. The method of claim 1, wherein the price range modification mechanism is a slider (claim 7; see at least Kaye’225 claim 7).Claim 8. The method of claim 1, wherein the map is a seating layout for an event (claim 8; see at least Kaye’225 claim 8).Claim 9. The method of claim 8, wherein the aggregated georeferenced search result set comprises seat availability data (claim 9; see at least Kaye’225 claim 9).Claim 10. The method of claim 9, wherein the seat availability data comprises seat availabilities for multiple events (claim 10; see at least Kaye’225 claim 10).Claim 11. The method of claim 1, wherein the map is a geographic map (claim 11; see at least Kaye’225 claim 11).Claim 13. The method of claim 11, wherein the aggregated georeferenced search result set comprises hotel room availability data (claim 13; see at least Kaye’225 claim 13).Claim 14. The method of claim 9, wherein the temperature modification mechanism allows the user to filter average temperature between a first temperature value and a second temperature value, wherein the number of results are limited to seat availability data having an average apparent temperature between the first and second temperature values (claim 14; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9).Claim 15. The method of claim 9, wherein the solar modification mechanism allows the user to filter the number of results to be limited to seat availability data having solar conditions including seats in direct sunlight, shade, or a combination thereof (claim 15; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9).Claim 16. The method of claim 15, wherein the solar conditions are superimposed on the map (claim 16; see at least Kaye’225 abstract, claim 1, in view of Suzuki abstract, fig. 4, ¶¶0017, 0022).Claim 17. The method of claim 15, wherein the solar conditions are displayed via a sun symbol comprising a plurality of sun rays, wherein the plurality of sun rays are colored either black or yellow depending on the solar conditions, wherein black corresponds to shade, and yellow corresponds to sun (claim 17; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the particular image used in the display as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).Claim 18. The method of claim 17, wherein the solar conditions are displayed in relation to time (claim 18; see at least Kaye’225 as detailed above, in view of Suzuki fig. 2C, ¶0069, claims 4, 9.  Please note: both references describe time constraints applied to the parameters, and solar conditions inherently change over time.).Claim 19. The method of claim 18, further comprising a rectangular horizontal bar graph comprising a first bar representing sun and a second bar representing shade, wherein the length of the first and second bar is dependent on time (claim 19; see at least Kaye’225 fig.6, ¶¶0031-0032, in view of Suzuki abstract, ¶0010.  Please note: both references describe graphic display of the determined results of designated parameters.  Also see previous comment under claim 18, and previous comment regarding nonfunctional descriptive information.  In this case the mere description of the image used to represent the information is not functional, though the determination of the information to be displayed is functional.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Kaye’225 to include parameters comprising environmental parameters comprising temperature and solar, as taught by Suzuki since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Suzuki in the method of Kaye’225.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        November 20, 2021